                   Case 5:08-cr-00175-D Document 66 Filed 11/20/18 Page 1 of 1


                                      COURTROOM MINUTE SHEET



CRIMINAL CASE NO. CR-08-175-D

UNITED STATES OF AMERICA v. Jimmy Lee Brooks

PROCEEDING:           Hearing on Supervised Release

COMMENCED           10:00      ENDED       11:00      TOTAL TIME        1 hour

JUDGE TIMOTHY DeGIUSTI               CLERK MIKE BAILEY              REPORTER SHERRI GRUBBS

GOV’T COUNSEL          Ed Kumiega

DEFT COUNSEL          Tony Lacy

Defendant Appears in person with Assistant Public Defender

Gov’t Exhibits Admitted 1, 2, 3, 4

Deft Exhibit’s Admitted

        WITNESS(ES) FOR GOVERNMENT                               WITNESS(ES) FOR DEFENDANT

   1.          John Sheth                                   1.
   2.          Tanisha Blanchey                             2.
   3.                                                       3.
   4.                                                       4.
   5.                                                       5.

        Defendant Remanded to Custody        Defendant Released on Previously Imposed Conditions

ENTER ORDER: Hearing held. Defendant advised of the allegations. Defendant admits violations 1

and 2; denies allegations 3 and 4. Rule of sequestration is invoked. Testimony taken. The Court finds

allegations 1 and 2 have been established; allegations 3 and 4 are not established and finds the Defendant

has violated conditions of Supervised Release. The Court revokes Defendant’s term of Supervised

Release and sentences Defendant to the custody of BOP for a term of 14 months and no further term of

Supervised Release is imposed. Defendant is advised of the right to appeal and appeal IFP. The Court

recommends FCI-Forrest City, Arkansas, as place of incarceration, if eligible.
